Title: From Thomas Jefferson to MacCarthy Brothers, 23 March 1789
From: Jefferson, Thomas
To: MacCarthy Brothers



Gentlemen
Paris 23 Mar. 1789.

I have the honor to acknolege your favor without date as also that [enclosed from Mr. Alexander Cain of] Bordeaux [who has desired] me to apply to the government so the bounty [….] which bounty [….] because [….] has mislaid or lost his clearance, and can only supply it by his own oath and that of others of his crew. I cannot ask of the government in any one case what I would not ask in every similar case. Now I could not possibly desire them to receive the captain’s oath in lieu of a Clearance in every case where it was suggested that he had lost or mislaid his clearance; nor could any government agree to this. What appears to me best is to state and prove to the proper board, or office the arrival of the vessel at Bordeaux, time of arrival, cargo, owners, name and other necessary circumstances, to state the accident of the loss of the Clearance, and desire that the right to the bounty may be saved till you can provide an authentic copy of the clearance from America, so that [….] may be […] then or now; and, will enable you [….] when and in what form both the […] future application must be made. I have the honor to be with great Consideration, gentlemen, your most obedient humble servt.,

Th: Jefferson


(P.S. I return the Certificate of the Affidavits.)

